DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karimi Eskandary (Pub # US 2021/0142629 A1) (hereafter refer as Karimi).
	Consider claim 1, Karimi clearly shows and discloses a system for haptic vibration braking, the system comprising: a haptic vibrator (actuator) (120, Fig. 1A); a vibration (movement) sensor (130, Fig. 1A) coupled to the haptic vibrator (120, Fig. 1A) for measuring vibration generated by the haptic vibrator (120, Fig. 1A) [0028]; and a pattern generator (driving module) (142A, Fig. 1C) coupled to the haptic vibrator (141, Fig. 1C), the pattern generator outputs a pattern signal for driving the haptic vibrator (141, Fig. 1C), the pattern signal at one or more time frames (period) brakes the haptic vibrator from vibration, the pattern signal, at each of the one or more time frames, has an amplitude selected from a plurality of values based on measured vibrations corresponding to the plurality of values, given the pattern signal up to a last time frame with respect to the each of the one or more time frames [0034-0035, 0059, and 0062].
	Consider claim 2, Karimi clearly shows and discloses the system wherein the haptic vibrator is a linear resonant actuator (LRA) [0028].
	Consider claim 3, Karimi clearly shows and discloses the system wherein the vibration (movement) sensor (130, Fig. 1A) is an accelerometer configured to measure acceleration in one or more axes [0031].
	Consider claim 4, Karimi clearly shows and discloses the system wherein the amplitude (magnitude) of the pattern signal at each of the one or more time frames (period) is selected from one value among the plurality of values corresponding to a minimum (nonzero) vibration [0028 and 0048].
	Consider claim 5, Karimi clearly shows and discloses the system wherein the selected amplitudes (magnitude) of the pattern signals at the one or more time frames (period) are stored in a non-transitory computer readable medium [0050].
	Consider claim 6, Karimi clearly shows and discloses the system wherein the pattern signal lasts until the vibration generated by the haptic vibrator is below a threshold (equilibrium position) [0059].
	Consider claim 7, Karimi clearly shows and discloses the system further comprising: an acceleration analysis module (desired movement description) (143, Fig. 1C) coupled to the vibration sensor to perform at least one of vibration analysis and resonant frequency (Fc) tracking based on the measured vibrations and output a feedback control signal to the pattern generator (driving module) (142A, Fig. 1C) for adjusting the pattern signal [0035 and 0074].
	Consider claim 8, the method steps herein have been performed or executed by the corresponding apparatus in claim 1. Therefore, claim 8 has been analyzed and rejected with regard to claim 1 as set forth above.
	Consider claim 9, the method steps herein have been performed or executed by the corresponding apparatus in claim 4. Therefore, claim 9 has been analyzed and rejected with regard to claim 4 as set forth above.
	Consider claim 10, the method steps herein have been performed or executed by the corresponding apparatus in claim 5. Therefore, claim 10 has been analyzed and rejected with regard to claim 5 as set forth above.
	Consider claim 11, Karimi clearly shows and discloses the method further comprising: storing a scaling parameter for the selected amplitudes of the pattern signal at the one or more time frames in the non-transitory storage, the scaling parameter is used to tune down the pattern signal for desired haptic feedback [0076].
	Consider claim 12, the method steps herein have been performed or executed by the corresponding apparatus in claim 6. Therefore, claim 12 has been analyzed and rejected with regard to claim 6 as set forth above.
	Consider claim 13, the method steps herein have been performed or executed by the corresponding apparatus in claim 2. Therefore, claim 13 has been analyzed and rejected with regard to claim 2 as set forth above.
	Consider claim 14, the method steps herein have been performed or executed by the corresponding apparatus in claim 3. Therefore, claim 14 has been analyzed and rejected with regard to claim 3 as set forth above.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz Hernadez et al. (Pub #US 2020/0218358 A1) (hereafter refer as Cruz), and further in view of Karimi Eskandary (Pub #US 2021/0142629 A1).
Consider claim 15, Cruz teaches a method for haptic vibration braking, the method comprising: at a current time frame, applying a pattern signal, output from a pattern generator (control circuit) (102, Fig, 1), to a haptic vibrator (vibration actuator) (105, Fig. 1) for vibration braking while the haptic vibrator is vibrating [0029-0030]; iteratively setting an amplitude of the pattern signal at the current time frame to a plurality of potential values [0032]; obtaining, using a vibration sensor (motion characteristic sensors) (107, Fig. 1) coupled to the haptic vibrator (105, Fig. 1) [0034 and 0048].
Crus does not teach a plurality of vibration measurements generated by the haptic vibrator at the current time frame corresponding to the plurality of potential values; selecting a value among the plurality of potential values as an optimal amplitude of the pattern signal at the current time frame, the selected value corresponds to a minimum vibration (nonzero) measured among the plurality of vibration measurements; and applying the optimal amplitude of the pattern signal at the current time frame and repeating above steps to iteratively obtain an optimal amplitude of the pattern signal at each subsequent one or more time frames, until the haptic vibrator has a vibration below a threshold (equilibrium position) [0059] for the benefit of .
In the same field of endeavor, Karimi teaches a plurality of vibration measurements (desired movement description) (143, Fig, 1C) generated by the haptic vibrator (driving module) (141, Fig. 1C) at the current time frame (period) corresponding to the plurality of potential values [0047]; selecting a value among the plurality of potential values as an optimal amplitude of the pattern signal at the current time frame, the selected value corresponds to a minimum vibration measured among the plurality of vibration measurements [0048]; and applying the optimal amplitude of the pattern signal at the current time frame and repeating above steps to iteratively obtain an optimal amplitude of the pattern signal at each subsequent one or more time frames, until the haptic vibrator has a vibration below a threshold (equilibrium position) [0059] for the benefit of determine a time-varying correction signal for reducing the movement.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of vibration measurements generated by the haptic vibrator at the current time frame corresponding to the plurality of potential values; selecting a value among the plurality of potential values as an optimal amplitude of the pattern signal at the current time frame, the selected value corresponds to a minimum vibration measured among the plurality of vibration measurements; and applying the optimal amplitude of the pattern signal at the current time frame and repeating above steps to iteratively obtain an optimal amplitude of the pattern signal at each subsequent one or more time frames, until the haptic vibrator has a vibration below a threshold as shown in Karimi, in Cruz method for the benefit of determine a time-varying correction signal for reducing the movement.
	Consider claim 16. Cruz teaches the similar invention.
Cruz does not teach the method wherein the plurality of potential values are within a range between a minimum value and a maximum value for the pattern signal.
In the same field of endeavor, Karimi teaches wherein the plurality of potential values are within a range between a minimum value and a maximum value for the pattern signal [0050] for the benefit of determine a time-varying correction signal for reducing the movement.
Therefore, it would have been obvious to a person of ordinary skill in the a wherein the plurality of potential values are within a range between a minimum value and a maximum value for the pattern signal as shown in Karimi, in Crus method for the benefit of determine a time-varying correction signal for reducing the movement.
	Consider claim 17, Cruz clearly shows and discloses the method further comprising: storing the optimal amplitude of the pattern signal at each time frame in a non- transitory storage (120, Fig. 1) [0041-0042].
	Consider claim 18, Cruz teaches similar invention.
Crus does not teach the method further comprising: storing a scaling parameter for the optimal amplitude of the pattern signal at each time frame in a non-transitory storage, the scaling parameter is used to tune down the pattern signal for desired haptic feedback.
In the same field of endeavor, Karimi teaches the method further comprising: storing a scaling parameter for the optimal amplitude of the pattern signal at each time frame in a non-transitory storage, the scaling parameter is used to tune down the pattern signal for desired haptic feedback [0076] for the benefit of determine a time-varying correction signal for reducing the movement.
Consider claim 19, Cruz clearly shows and discloses the method wherein the haptic vibrator is a linear resonant actuator [0030].
	Consider claim 20, Cruz clearly shows and discloses the method wherein the vibration sensor is an accelerometer configured to measure acceleration in one or more axes [0035].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kanai (Pub #US 2019/0163277 A1) “Haptic output device”.
Li et al. (Pub #US 2018/0183372 A1) “Tactile vibration control system and method for smart terminal”.
Flanagan et al. (Pub # US 2012/0249462 A1) “Method and apparatus for haptic vibration response profiling and feedback”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687